Exhibit 10.1
 
 
 
[cosilogo.jpg]
 
COSÌ, INC.
294 Washington Street, Ste. 510
Boston, MA  02108
 
Main Tel:  (857) 415-5000
Website:  www.getcosi.com
Writer’s Direct Information
Kate Shehan
V. P. HR
Direct Tel:  (857) 415-5010
Cell:  (857) 207-0318
E-Mail:  kate.shehan@getcosi.com

 
 
March 26, 2015


Via Email (Miguel.rossydonovan@gmail.com)


Miguel Rossy-Donovan
125 West 31st Street #30k
New York, NY 10001
[Tel:  (213) 399-4870]


Re:           Chief Financial Officer


Dear Miguel:


We are pleased to confirm the essentials of your employment offer.  This offer
may be contingent upon the results of criminal, credit and driving checks
(depending upon the position and in accordance with applicable laws) submitted
by Così, Inc. (the “Company”, “we”, or “us”).  Please be advised that this is
not a contract for employment.


1.  You agree to become an at-will employee of the Company, in the position of
Chief Financial Officer, with an effective start date to be determined by mutual
agreement of you and the Company.


2.  In this position, you will report to the President and CEO.


3.  The gross amount of your annual base salary will be Two Hundred Seventy-Five
Thousand and 00/100 U.S. Dollars (US$275,000.00), payable in bi-weekly
installments in accordance with the Company’s regular payroll practices, and
which will be subject to applicable payroll and withholding taxes and other
applicable deductions.


4. You will be eligible to participate in the Company’s annual bonus plan where
you will have the ability to earn an annual bonus in a gross amount up to Fifty
Percent (50%) of your annual base salary, which bonus will be contingent upon
various factors, including, among others, the Company’s business plan and
financial results, and your achievement against targeted goals and objectives,
and which will be subject to applicable payroll and withholding taxes and other
applicable deductions.  In the event of extraordinary financial performance by
the Company, as determined by the President & CEO, in consultation with the
Compensation Committee of the Board of Directors, you may be eligible for a
bonus in excess of Fifty Percent (50%) of your annual base salary, contingent
upon various factors, such as, by way of example and not in limitation, those
set forth above in this paragraph, and which will be subject to the other terms
and provisions hereof.
 
 
 

--------------------------------------------------------------------------------

 


5.  Subject to and upon the terms, conditions and restrictions set forth in the
Restricted Stock Agreement pursuant to which your shares of restricted stock
will be granted, on the grant date (i.e., upon your first day of employment),
you will receive a grant of 200,000 shares of restricted stock,, of which 50%
will be performance-based shares, subject to performance-based vesting, and 50%
will be time-based shares, subject to time-based vesting.


(a)  Performance-Based Shares.  The performance-based shares will vest, provided
you remain in the continuous employ of the Company from and after the date of
grant and through the respective vesting dates, as follows:


(i)  (25%) on the first day on which the closing price of the Company’s common
stock has exceeded $3.50 for 30 consecutive trading days (as adjusted for stock
splits, recapitalizations, reorganizations or similar events);


(ii)  (25%) on the first day on which the closing price of the Company’s common
stock has exceeded $4.00 for 30 consecutive trading days (as adjusted for stock
splits, recapitalizations, reorganizations or similar events);


(iii)  (25%) on the first day on which the closing price of the Company’s common
stock has exceeded $4.50 for 30 consecutive trading days (as adjusted for stock
splits, recapitalizations, reorganizations or similar events); and


(iv)  (25%) on the first day on which the closing price of the Company’s common
stock has exceeded $5.00 for 30 consecutive trading days (as adjusted for stock
splits, recapitalizations, reorganizations or similar events);


(b)  Time-Based Shares.  The time-based shares will vest as follows:


(i)  (25%) on the first anniversary of the date of award, provided that you
remain in the continuous employ of the Company from and after the date of grant
and through such vesting date;


(ii)  (25%) on the second anniversary of the date of award, provided that you
remain in the continuous employ of the Company from and after the date of grant
and through such vesting date;


(iii)  (25%) on the third anniversary of the date of award, provided that you
remain in the continuous employ of the Company from and after the date of grant
and through such vesting date; and


(iv)  (25%) on the fourth anniversary of the date of award, provided that you
remain in the continuous employ of the Company from and after the date of grant
and through such vesting date.


6.  You will be reimbursed for your business-related and business travel
expenses incurred in performing your employment obligations, provided that such
expenses are reasonable, customary, and documented, and incurred in accordance
with the Company’s then-current business and business travel
 
 
2

--------------------------------------------------------------------------------

 
 
expense reimbursement policy in effect from time to time. Our business and
business travel expense reimbursement policy may change from time to time
without notice.


7.  During your employment with the Company, you will be eligible to participate
in the Company’s health care benefits plan on the first day of the first full
month following your first day of employment (“date of hire”) (for example, if
your date of hire is May 10, 2015, you will be eligible to participate as of
June 1, 2015; if your date of hire is June 28, 2015, you will be eligible to
participate as of July 1, 2015).  These benefits currently include medical,
dental, vision, life, AD&D, and short- and long-term disability insurance.  If
you elect to participate in our health care benefits plans, you will be required
to pay an employee contribution for participation in the benefits plans
selected.  Participation in, and the terms of, our health care benefits plans
are subject to change without notice.


8.  During your employment with the Company, you will automatically be enrolled
in the Company’s 401(K) retirement plan at the 4% level once you meet the
eligibility requirements (90 days of employment and at least 325 hours
worked).  After you are enrolled, that means an amount equal to 4% of your gross
earnings will be deducted from your paycheck every pay period and paid into the
Company’s 401(K) retirement plan for your benefit.  You may change the amount of
the deduction or opt out altogether by contacting the Company’s Benefits
Department.  If you remain in the Company’s 401(k) retirement plan, every year
your deduction will increase by 1% until it reaches the 8% level.  You may
rollover any other qualified accounts you may have had upon hire, and you may
begin additional contributions as well after 90 days of continuous employment
with the Company.  You may contact the Benefits Department for more information
regarding this plan.  Participation in, and the terms of, the Company’s 401(K)
retirement plan may change from time to time without notice (unless such notice
is otherwise required by law).  Notwithstanding the foregoing, as a
highly-compensated officer of the Company, under the current terms of the plan,
you will not be eligible to participate in the Company’s 401(K) plan as it
currently exists.  Should the terms of the plan change or should another plan be
implemented for highly-compensated officers, you would be eligible to
participate in such revised or new plan, subject to meeting the criteria and on
the terms thereof.


9.  During your employment with the Company, you will be eligible for twenty
(20) days’ paid vacation per calendar year, in accordance with the Company’s
salaried employee vacation policy, to be taken during the same calendar year in
which such vacation is earned, prorated for any partial year.  Your vacation is
earned based upon the calculation and schedule set forth in the vacation policy
as may be in effect from time to time for the Company’s salaried employees.  Our
vacation policy may change from time to time without notice (unless such notice
is otherwise required by law).


10.  As long as you are in a position requiring a cell phone, under the
Company’s current policy, the Company will provide you with a standard cell
phone, at no cost to you, and will reimburse you for your usage in accordance
with the Company’s cell phone policy, provided that you are participating in the
Company’s cell phone program.  You may be required to sign cell phone policies
and other documentation related to your use of the cell phone.  The terms of the
Company’s cell phone policy may change from time to time without notice.


11.  As long as you are in a position requiring the use of a laptop computer,
under the Company’s current policy, the Company will provide you with a laptop
computer, at no cost to you.  You may be required to sign computer policies and
other documentation related to your use of the laptop computer.  The terms of
the Company’s computer policies may change from time to time without notice.
 
 
3

--------------------------------------------------------------------------------

 


12.  You will be an at-will employee of the Company, which means your employment
may be terminated at any time by you or by us for any or no reason
whatsoever.  This letter is not an employment agreement or contract.


13.  You understand that, as a condition of your employment with the Company, to
protect the Company’s confidential, proprietary and trade secret information,
you will be required to sign the Confidentiality and Non-compete Agreement, in
the form attached hereto, at the time of your employment.


14.  By commencing employment with the Company, you represent and warrant to the
Company that, to the best of your knowledge, you are free to become an employee
of the Company and to render services and perform duties and obligations
accordingly, and that you do not have and will not have any agreements or
commitments which would prevent or interfere in any way with the full
performance of your services and duties and obligations to and on behalf of the
Company.


15.  In accordance with your request, to cover your relocation expenses, the
Company will pay to you the gross amount of $55,000, which will be reported as
income to you and included in your W-2 wages, to be used by you as you determine
to cover all of your relocation expenses, including, without limitation,
house-hunting trips, temporary housing, travel, meals, transportation of your
household goods, deposits, etc.  As you requested so that you can commence
relocation activities prior to your start date with the Company without coming
out of pocket, the Company will make this payment to you within five business
days after you accept employment with the Company and confirm your start date,
and you will agree to promptly repay the funds to the Company in the event you
fail to relocate and commence employment with the Company within the timeframe
agreed upon between you and the Company.


We look forward to welcoming you in your new position and to your success with
Così, Inc. Should you have any questions, please do not hesitate to contact RJ
Dourney or me at (857) 207-0318.
 

        Sincerely,    
COSÌ, INC.
                /s/ Kate Shehan    
Kate Shehan, V. P. HR
         



Attachments:
Confidentiality & Non-Compete Agreement
Letter Agreement re: Relocation


cc:           RJ Dourney


 
4

--------------------------------------------------------------------------------

 


CONFIDENTIALITY AND NON-COMPETE AGREEMENT


THIS CONFIDENTIALITY AND NON-COMPETE AGREEMENT (this “Agreement”) is made as of
_______________ _____, 2015 by and between COSÌ INC. (“COSÌ”), and MIGUEL
ROSSY-DONOVAN (“Employee”).


RECITALS:


WHEREAS, COSÌ is engaged in the business of owning, operating and franchising
fast casual restaurants, featuring its hearth-baked crackly-crust bread,
sandwiches, salads, melts, pizza, pasta, bagels, breakfast products, desserts,
coffee and coffee-based drinks, specialty beverages, and other food and beverage
products, which may include the sale of alcoholic beverages, and merchandise
items, and related purposes (collectively, the “Business”) and has developed and
continues to develop Confidential Information (as defined below) relating
thereto;


WHEREAS, COSÌ currently owns, operates, and franchises restaurants throughout
the United States and in international markets, and is aggressively pursuing
growth and development throughout the Unites States and internationally through
company development, franchise development, and strategic partnerships;


WHEREAS, Employee has accepted employment with COSÌ, and in such capacity will
have access to and may create confidential and proprietary information and will
participate in extensive training and education programs relating to such
confidential and proprietary information;


WHEREAS, COSÌ desires to protect its confidential and proprietary information
from unauthorized use and disclosure by its employees and from distribution to
third parties who may utilize such confidential and proprietary information to
unfairly compete against COSÌ, and Employee acknowledges and agrees that these
restrictions are necessary to protect and maintain the proprietary interests,
business and goodwill of COSÌ; and
 
WHEREAS, as a condition of Employee’ employment with COSÌ, COSÌ has required and
Employee has agreed to execute this Agreement.


AGREEMENT:


NOW THEREFORE, for and in consideration of the promises set forth  in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:


1.           Confidential Information.  Employee has (and may have had), and
will in the future have, access to, and may create, have contact with, and
receive, Confidential Information, which has been developed at COSÌ’s
considerable risk and expense.  For the purposes of this Agreement,
“Confidential Information” includes, without limitation, information, documents
and materials, of any nature whatsoever, which contain confidential, proprietary
and/or trade secret information of COSÌ, its affiliates or subsidiaries, or its
or their respective business partners, vendors, suppliers, franchisees,
employees, and/or customers, or relating to the Business, or are otherwise of a
confidential or trade secret nature and which are proprietary to COSÌ, its
affiliates or subsidiaries, or its or their
 
 
5

--------------------------------------------------------------------------------

 
 
respective business partners, vendors, suppliers, franchisees, employees and/or
customers that are not part of the public domain (whether or not reduced to
writing or other tangible medium of expression), which has been disclosed to,
learned by, or developed by Employee in the course of, and as a consequence of,
his or her employment by COSÌ, including, without limitation, confidential,
proprietary and/or trade secret information pertaining to recipes, formulae,
products, goods, services, inventions, discoveries, improvements, innovations,
designs, ideas, proprietary information, intellectual property, manufacturing,
packaging, advertising, distribution and sales methods, pricing strategies,
historical, current and projected financial information (including, without
limitation, sales, profits, losses, costs and expenses), business plans,
marketing plans, development plans, franchise plans (including without
limitation, expansion plans, new store openings, new markets, store closings,
new products, and lease terms), customer and client lists, relationships with
dealers, distributors, sales representatives, wholesalers, customers, clients,
suppliers, franchisees, and others who have business dealings with COSÌ,
personal information of customers, franchisees, and employees, and any and all
other confidential and proprietary information and/or trade secrets of
COSÌ).  Confidential Information includes confidential, proprietary and/or trade
secret information of third parties to which Cosi has an obligation of
confidentiality and non-disclosure. Confidential Information does not include
information that is or becomes generally known to the public through no act of
Employee in breach of this Agreement.


2.           Non-Disclosure.  Employee acknowledges that such Confidential
Information is a valuable and unique asset of COSÌ, and Employee agrees that,
for so long as any Confidential Information received or created by Employee
remains Confidential Information, during the term of Employee’s employment with
COSÌ, and after termination thereof for any or no reason whatsoever:  (a)
Employee shall not at any time disclose to any person or entity, or use for his
or her own benefit or for the benefit of any third party, such Confidential
Information, except for and on behalf of COSÌ in the course of Employee’s
employment and the performance of Employee’s duties as an employee of COSÌ,
unless COSÌ expressly consents in writing to the disclosure or use of any item
of Confidential Information prior to Employee’s disclosure or use.


3.           Ownership.  Employee acknowledges and agrees that Confidential
Information is and at all times shall be the exclusive property of COSÌ, to be
used by Employee only as expressly authorized by this Agreement, and that
Employee has no claim or right to the continued use or possession of such
Confidential Information following termination of Employee’s employment with
COSÌ for any or no reason whatsoever.  Employee agrees that, upon termination of
Employee’s employment with COSÌ for any or no reason whatsoever, Employee will
not retain any such documents, files or other materials and will promptly return
to COSÍ any documents, files or other materials in Employee’s possession or
custody.


4.   Non-Disparagement.  Employee shall not, at any time during the term of
Employee’s employment with COSÌ, and for a period of eighteen (18) months
following the termination of employment with COSÌ for any or no reason
whatsoever, take any action or make any statement the effect of which would be
directly or indirectly to materially impair the goodwill of COSÌ, including, but
not limited to, any action or statement intended, directly or indirectly, to
benefit a competitor of COSÍ.


5.           Restrictive Covenants.  To further protect COSÌ’s proprietary
interest in its Confidential Information and its business relationships with
customers, suppliers, vendors, employees, and franchisees, Employee hereby
covenants and agrees as follows:
 
 
6

--------------------------------------------------------------------------------

 


(a)           Non-Solicitation.  During the term of Employee’s employment
(except for the sole and exclusive benefit of COSÌ) and continuing for a period
of eighteen (18) consecutive months following the termination of Employee’s
employment with COSÌ for any or no reason whatsoever, Employee shall not,
directly or indirectly, without the express prior written consent of COSÌ, (i)
solicit or induce employees of COSÌ to terminate their employment with COSÍ or
to enter into employment or service with any other person, firm, corporation, or
other entity; or (ii) solicit business from any customers of COSÌ that were
customers of COSÌ during the immediately preceding eighteen (18) month period
for the purpose of providing or selling competitive goods or services to such
customers and encouraging such customers to cease or reduce purchasing goods or
services from COSÌ; or (iii) solicit any franchisees or active franchisee
prospects that were COSÌ franchisees, or active prospects of COSÌ, during the
immediately preceding eighteen (18) month period, to terminate their COSÌ
franchise or attempt to divert such prospective franchisee from pursuing a COSÌ
franchise.  General employment or advertising solicitations targeted at the
general public will not be deemed to be a violation of the restrictions set
forth in this paragraph.


(b)           Non-Competition.  During the term of Employee’s employment (except
for the sole and exclusive benefit of COSÌ) and continuing for a period of
twelve (12) consecutive months following the termination of Employee’s
employment with COSÌ for any or no reason whatsoever, Employee shall not,
directly or indirectly, without the express prior written consent of COSÌ, (i)
enter the employ of, or render services to or on behalf of, any person, firm,
corporation, or other entity engaged in providing the same or similar services
or products as provided by COSÌ; or (ii) engage in any business in competition
with COSÌ, for Employee’s own account or as an individual, partner, shareholder,
director, officer, principal, agent, employee, member, manager, trustee,
consultant, advisor, joint venturer, representative, or in any other
relationship or capacity, whether or not for monetary benefit.  Nothing
contained in this paragraph shall be deemed to prohibit Employee from acquiring,
solely as an investment, less than five (5%) of the issued and outstanding
securities of any public corporation.


(c)           Direct Competitors.  In connection with Sections 5(a) and (b)
above, a business in competition with COSÌ includes fast casual restaurant
companies that compete directly with COSÌ, such as by way of example Potbelly’s,
Panera Bread, Corner Bakery, Au Bon Pain, and other fast causal restaurant
companies primarily selling sandwiches and salads that compete directly with
COSÌ.  This prohibition as it pertains to restaurant companies includes only
those restaurant companies that (i) are a direct competitor of COSÌ, or (ii) are
seeking to enter into direct competition with COSÌ.
 
(d)        Acknowledgment.  The prohibitions set forth in this Section 5 are not
intended to and shall not prohibit Employee from entering into employment with
(i) any quick service, casual dining or fine dining restaurant or their
suppliers, vendors or other service providers, or (ii) any fast casual
restaurant companies or their suppliers, vendors or other service providers,
that (A) are not a direct competitor of COSÌ, or (B) are not seeking to enter
into direct competition with COSÌ.  
 
6.           Acknowledgements by Employee.  Employee acknowledges and agrees
that (a) COSÌ is developing and growing its Business throughout the United
States and internationally, through company development, franchise development,
licensing agreements, strategic partnerships and other business arrangements,
and it’s Business is national in scope, and (b) the periods of time,
geographical scope and other limitations provided for in this Agreement are the
minimum such terms necessary to protect and maintain the proprietary interests,
business, and goodwill of COSÌ and its successors and
 
 
7

--------------------------------------------------------------------------------

 
 
assigns and are reasonable in all respects.  Employee further agrees that any
breach of the confidentiality and non-disclosure obligations and restrictive
covenants of this Agreement will cause COSÌ irreparable injury and damage for
which COSÌ cannot be adequately compensated in monetary damages.  To the extent
any such provisions of this Agreement, or any portion thereof, is deemed
unenforceable by virtue of its scope, in terms of the period of time,
geographical area or otherwise, but may be made enforceable by limitations
thereon, Employee agrees that the same shall be enforceable to the fullest
extent permissible under the laws and public policies of the jurisdictions in
which enforcement is sought.  The parties hereby authorize any court of
competent jurisdiction to modify or reduce the scope of any such restrictive
covenant to the extent necessary to make any such restrictive covenant
enforceable to the fullest extent permitted by law.
 
7.           Remedies.  Employee acknowledges and agrees that any breach or
threatened breach of Employee’s obligations under this Agreement will cause
irreparable injury to COSÌ.  Employee further acknowledges and agrees that, in
the event of a breach or threatened breach of any of the provisions of this
Agreement by Employee, COSÌ shall have the right to have the provisions of this
Agreement specifically enforced by any court of competent jurisdiction, by way
of injunction or specific performance, without bond or proof of damages but upon
due notice, in addition to all other rights and remedies available to it in law
and/or equity.  In the event COSÌ institutes any action to enforce the terms and
conditions of this Agreement, Employee shall promptly, upon demand, reimburse
COSÌ for all costs and expenses (including, without limitation, reasonable
attorneys’ fees and costs) incurred by COSÌ in doing so.  Employee acknowledges
and agrees that COSÌ shall have the right to offset any amounts due by Employee
to COSÌ against any amounts due to Employee by COSÌ if Employee fails to
promptly reimburse COSÌ as provided in this Agreement.


8.           No Contract of Employment.  This Agreement does not constitute a
contract of employment and does not restrict the rights of Employee or COSÌ to
terminate the employment relationship at any time for any or no reason
whatsoever.


9.           Governing Law.  This Agreement shall be construed and enforced
pursuant to the laws of the State of Delaware, as such laws and decisions apply
to agreements entered into and to be fully performed within the State of
Illinois, without regard to its conflicts of law provisions.


10.           Severability.  If any of the covenants contained in this
Agreement, or any part thereof, are hereafter construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, which shall be given full effect, without regard to the invalid
portions.  If any of the covenants contained in this Agreement, or any part
thereof, are held to be unenforceable because of the duration of such provision,
the scope of the subject matter thereof, or the area covered thereby, the
parties hereto agree that the court making such determination shall have the
power to reduce the duration, scope and/or area of such provision and, in its
reduced form, said provision shall thus be enforceable.


11.           Entire Agreement; No Amendment; Survival.  This Agreement
represents the complete understanding and agreement of the parties with regard
to the subject matter hereof and supersedes all prior and contemporaneous oral
or written agreements of the parties with regard to such subject matter.  This
Agreement may not be amended or modified except in a writing, signed by both
COSÌ and Employee.  Employee’s obligations under this Agreement which, by their
nature are intended to so survive, shall survive the termination of Employee’s
employment with COSÌ.
 
 
8

--------------------------------------------------------------------------------

 


12.           General.  Employee’s or COSÌ’s failure to insist upon strict
compliance with any of the terms, covenants, or conditions of this Agreement
shall not be deemed a waiver of such term, covenant or condition.  A waiver of
any right or remedy under this Agreement at any one time or more times shall not
be deemed a waiver of such right or remedy at any other time.  No waiver of any
kind by COSÌ shall be valid unless it is made in a writing executed and
delivered by COSÌ.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.  The
rights and obligations of Employee under this Agreement are personal to
Employee, and this Agreement may not be assigned, or any duties delegated, in
whole or in part by Employee.  The recitals set forth at the beginning of this
Agreement are incorporated into and made an integral part of this
Agreement.  This Agreement may be executed in counterparts, each of which shall
be deemed an original and all of which taken together shall constitute one and
the same instrument.  Signature by facsimile or other similar electronic
transmission is hereby authorized and shall have the same force and effect as an
original.


13.           THIS AGREEMENT CONTAINS NON-COMPETITION AND NON-SOLICITATION
RESTRICTIONS THAT MAY RESTRICT EMPLOYEE’S ACTIVITIES AFTER TERMINATION OF
EMPLOYMENT WITH COSÌ.  EMPLOYEE IS ENCOURAGED TO CONSULT WITH AN ATTORNEY OF
EMPLOYEE’S CHOICE, AT EMPLOYEE’S EXPENSE, PRIOR TO SIGNING THIS CONFIDENTIALITY
AND NON-COMPETE AGREEMENT. By Employee’s signature below, Employee acknowledges
that Employee has had sufficient time to read this Agreement, that this is a
binding legal document, and that Employee has had the opportunity to consult
with an attorney of Employee’s choice prior to signing this Agreement.


IN WITNESS WHEREOF, the Employee and COSÌ, intending to be legally bound, have
executed this Agreement as of the date first set forth above.
 
 

 
COSÌ, INC., a Delaware corporation
   
EMPLOYEE:
                                       By:
 
   
 
   
Name: Kate Shehan
   
Name: MIGUEL ROSSY-DONOVAN
   
Title: V.P. Human Resources
   
 
 

 
 
 
 

--------------------------------------------------------------------------------

 
9